              Case 20-12522-JTD             Doc 496-2        Filed 11/13/20       Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        ) Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     ) Case No. 20-12522 (JTD)
                                                              )
                 Debtors. 1                                   ) (Jointly Administered)
                                                              )
                                                              )

                                     CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of November 2020, I caused to be filed with the Court

electronically, and I caused to be served a true and correct copy of the First Amended Verified

Statement Pursuant to Bankruptcy Rule 2019 upon the parties that are registered to receive notice

via the Court’s CM/ECF notification system, and additional service was competed via electronic

mail on the parties listed on the attached service list.

                                                             /s/ Brya M. Keilson
                                                             Brya M. Keilson (DE Bar No. 4643)




1
         A complete list of the Debtors in these Bankruptcy Cases may be obtained on the website of the Debtors’
claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
McDonnell Blvd., Hazelwood, Missouri 63042.



12333650.v1
                                                                            Case 20-12522-JTD                                   Doc 496-2                         Filed 11/13/20            Page 2 of 10
                                                                                                                                          In re: Mallinckrodt plc, et al.
                                                                                                                                              Core/2002 Service List
                                                                                                                                             Case No. 20-12522 (JTD)


               DESCRIPTION                                 NAME                        NOTICE NAME                      ADDRESS 1                            ADDRESS 2               CITY        STATE      ZIP       COUNTRY             PHONE              FAX
Counsel to the Ad Hoc Group of Personal                                      Attn: Anthony M. Saccullo, Mary E.
Injury Victims                                A.M. Saccullo Legal, LLC       Augustine                          27 Crimson King Drive                                       Bear            DE           19701                  302-836-8877      302-836-8787

Counsel to Collin County Tax                  Abernathy, Roeder, Boyd &      Attn: Paul M. Lopez, Larry R. Boyd, 1700 REDBUD BLVD, SUITE
Assessor/Collector                            Hullett, P.C.                  Emily M. Hahn                       300                                                        McKinney        TX           75069                  214-544-4000      214-544-4040

Counsel to Accredo Health Group, Inc.,
CuraScript, Inc. (d/b/a CuraScript SP
Specialty Pharmacy), Express Scripts Holding
Co., Express Scripts, Inc., Priority Healthcare
Corp., Priority Healthcare Distribution, Inc.
(d/b/a CuraScript SD Specialty Distribution),
and United BioSource LLC (f/k/a United                                       Attn: John M. Seaman, Christopher 20 Montchanin Road, Suite
BioSource Corp.)                                Abrams & Bayliss LLP         F. Cannataro                      200                                                          Wilmington      DE           19807                  302-778-1000      302-778-1001

Proposed Counsel to the Official Committee Akin Gump Strauss Hauer &         Attn: Arik Preis, Mitchell P. Hurley,
of Opioid Related Claimants                Feld LLP                          Sara L. Brauner                         One Bryant Park                                        New York        NY           10036-6745             212-872-1000      212-872-1002
                                                                             Attn: Anne Andrews, Sean T.
Attorneys for Darin Zabor                     Andrews & Thornton             Higgins                                 4701 Von Karman Ave               Suite 300            Newport Beach   CA           92660                  949-748-1000      949-315-3540
Counsel to Wilmington Savings Fund                                           Attn: William P. Bowden, Michael        500 Delaware Avenue, 8th
Society, FSB, as Indenture Trustee            Ashby & Geddes, P.A.           DeBaecke                                Floor                             P.O. Box 1150        Wilmington      DE           19899                  302-654-1888      302-654-2067
Counsel to the Ad Hoc Group of Personal                                      Attn: Edward E. Neiger, Jennifer A.
Injury Victims                                ASK LLP                        Christian                               151 W. 46th St.                   4th Floor            New York        NY           10036                  212-267-7342      212-918-3427
Counsel to Lead Plaintiff; State Teachers                                    Attn: Jeffrey W. Golan, Jeffrey B.      2001 Market Street, Suite
Retirement System of Ohio                     Barrack, Rodos & Bacine        Gittleman                               3300                                                   Philadelphia    PA           19103                  215-963-0600      215-963-0838
Counsel to the Ad Hoc Committee of
NAS Children                                  Bielli & Klauder, LLC          Attn: David M. Klauder                  1204 N. King Street                                    Wilmington      DE           19801                  302-803-4600
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid
Claims and to the Governmental Plaintiff Ad                                  Attn: David J. Molton, Steven D.        Times Square Tower, # 47 7,
Hoc Committee                                 Brown Rudnick LLP              Pohl, Gerard T. Cicero                  6536,                                                  New York        NY           10036                  212-209-4800
Counsel to Governmental Plaintiff Ad Hoc
Committee                                     Brown Rudnick LLP              Attn: Eric R. Goodman                   601 Thirteenth Street NW          Suite 600            Washington      DC           20005                  202-536-1740
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid
Claims and to the Governmental Plaintiff Ad
Hoc Committee                                 Brown Rudnick LLP              Attn: Steven D. Pohl                    1 Financial Center                                     Boston          MA           02111                  671-856-8594
Counsel to McKesson Corporation, on
Behalf of Itself and Certain Corporate        Buchalter, a Professional
Affiliates                                    Corporation                    Attn: Jeffrey K. Garfinkle              18400 Von Karman Avenue           Suite 800            Irvine          CA           92612-0514             949-760-1121
                                              Buchalter, a Professional
Counsel to Oracle America, Inc.               Corporation                    Attn: Shawn M. Christianson             55 Second Street, 17th Floor                           San Francisco   CA           94105-3493             415-227-0900      415-227-0770

                                                                            Attn: Kevin C. Maclay, Todd E.
Counsel to Multi-State Governmental                                         Phillips, Ann W. Langley, George
Entities Group                                Caplin & Drysdale, Chartered  M. O’Connor                              One Thomas Circle, NW             Suite 1100           Washington      DC           20005                  202-862-5000      202-429-3301
                                              Chiesa Shahinian & Giantomasi Attn: Scott A. Zuber, Terri Jane
Counsel to Cardinal Health                    PC                            Freedman                                 One Boland Drive                                       West Orange     NJ           07052                  973-530-2046

Counsel to the City of Rockford,
Steamfitters Local Union No. 420, United
Association of Plumbers & Pipefitters Local
322 of Southern New Jersey, Acument
Global Technologies, and the International                                   Attn: Albert A. Ciardi, III, Esquire &
Union of Operating Engineers Local 542        Ciardi Ciardi & Astin          Walter W. Gouldsbury III, Esquire 1905 Spruce Street                                           Philadelphia    PA           19103                  215-557-3550      215-557-3551




                                                                                                                                                    Page 1 of 9
                                                                                Case 20-12522-JTD                               Doc 496-2                         Filed 11/13/20             Page 3 of 10
                                                                                                                                       In re: Mallinckrodt plc, et al.
                                                                                                                                           Core/2002 Service List
                                                                                                                                          Case No. 20-12522 (JTD)


                DESCRIPTION                                   NAME                        NOTICE NAME                         ADDRESS 1                      ADDRESS 2                CITY        STATE      ZIP       COUNTRY             PHONE              FAX

Counsel to the City of Rockford,
Steamfitters Local Union No. 420, United
Association of Plumbers & Pipefitters Local
322 of Southern New Jersey, Acument
Global Technologies, and the International
Union of Operating Engineers Local 542           Ciardi Ciardi & Astin          Attn: Daniel K. Astin                1204 N. King Street                                     Wilmington      DE           19801                  302-658-1100      302-658-1300
                                                 City of Philadelphia Law                                                                              1401 JFK Boulevard,
Counsel to the City of Philadelphia              Department                     Attn: Megan N. Harper                Municipal Services Building       5th Floor             Philadelphia    PA           19102-1595             215-686-0503

                                                                                                                                                       11 North Washington
Counsel to Norman Welch, an equity holder Coggins, Harman & Hewitt              Attn: Norman Welch                   c/o John H. Harman                St, Suite 520       Rockville         MD           20850                  301-424-8520      301-251-3755

                                                                                Attn: Justin R. Alberto, Seth Van
Proposed Counsel to the Official Committee                                      Aalten, Sarah A. Carnes, Andrew J. 500 Delaware Avenue, Suite
of Opioid Related Claimants                Cole Schotz P.C.                     Roth-Moore                         1410                                                      Wilmington      DE           19801                  302-652-3131      302-652-3117
                                           Commonwealth of
                                           Massachusetts Office of the
State Attorney General                     Attorney General                     Attn: Gillian Feiner                 One Ashburton Place                                     Boston          MA           02108                  617-963-2571

Office of Unemployment Compensation Tax Commonwealth of
Services (UCTS), Department of Labor and Pennsylvania, Department of                                                                             651 Boas Street,
Industry, Commonwealth of Pennsylvania Labor and Industry                       Attn: Deb Secrest                    Collections Support Unit    Room 925                    Harrisburg      PA           17121                  717-787-7627      717-787-7671
                                                                                Attn: Karen C. Bifferato, Kelly M.   1201 N. Market Street, 20th
Attorneys for Harmac Medical Products, Inc. Connolly Gallagher LLP              Conlan                               Floor                                                   Wilmington      DE           19801                  302-888-6221

Counsel to Dr. Eric Hestrup, in His Individual
Capacity and as a Representative of the
Putative Classes of Purchasers of Private
Health Insurance that He Proposes to
Represent                                        Consovoy McCarthy PLLC         Attn: J. Michael Connolly            1600 Wilson Boulevard             Suite 700             Arlington       VA           22201                  702-243-9423      571-216-9450
Proposed Counsel to the Official Committee
of Unsecured Creditors of Mallinckrodt plc,                                     Attn: Cathy Hershcopf, Michael
et al.                                           Cooley LLP                     Klein, Lauren A. Reichardt           55 Hudson Yards                                         New York        NY           10001                  212-479-6000      212-479-6275
Proposed Counsel to the Official Committee
of Unsecured Creditors of Mallinckrodt plc,                                                                          1299 Pennsylvania Avenue,
et al.                                           Cooley LLP                     Attn: Cullen D. Speckhart            NW, Suite 700                                           Washington      DC           20004                  202-842-7800      202-842-7899
Counsel to the Ad Hoc Committee of                                              Attn: Celeste Brustowicz, Barry J.
NAS Children                                     Cooper Law Firm, LLC           Cooper, Stephen H. Wussow            1525 Religious Street                                  New Orleans      LA           70130                  504-399-0009
Counsel to OCM Luxembourg Opps Xb Sarl                                                                                                                 1521 West Concord                                                         302-824-7081
and Diameter Master Fund LP                      Cousins Law LLC                Attn: Scott D. Cousins               Brandywine Plaza West             Pike, Suite 301      Wilmington       DE           19803                                    302-295-0331
                                                                                                                                                       820 N. French Street
Delaware State Attorney General                  Delaware Attorney General      Attn: Bankruptcy Department          Carvel State office Building      6Th Floor            Wilmington       DE           19801                  302-577-8400      302-577-6630
                                                                                Attn: Christina Rojas Bankruptcy     820 N. French Street 8Th
Delaware Division of Revenue                     Delaware Division of Revenue   Administrator                        Floor                                                   Wilmington      DE           19801                  302-577-8461      302-577-8202
                                                                                Attn: officer Managing Agent Or      820 Silver Lake Boulveard
Delaware State Treasury                      Delaware State Treasury            General Agent                        Suite 100                                               Dover           DE           19904                  302-672-6700      302-739-5635
The Agent Under The Debtors’ Secured
Term and Revolving Financing Facilities; The
Indenture Trustees for the Debtors’          Deutsche Bank AG New York                                             Leveraged Finance Group-
Outstanding Notes                            Branch                             Attn: Michael Shannon              Deutsche Bank Securities   60 Wall Street      New York                   NY           10005                                    732-578-4635
                                             Deutsche Bank National Trust       Attn: Corporates Team –
The Indenture Trustees for the Debtors’      Company Trust & Agency             Mallinckrodt International Finance C/O Deutsche Bank National 100 Plaza One,
Outstanding Notes                            Services                           S.A.                               Trust CompaNY              Mailstop Jcy03-0699 Jersey City                NJ           07311-                                   732-578-4635
                                             Drug Enforcement
The United States Drug Enforcement Agency Administration                        Attn: Registration Section/Odr       Po Box 2639                                             Springfield     VA           22152-2639




                                                                                                                                                    Page 2 of 9
                                                                                Case 20-12522-JTD                                Doc 496-2                      Filed 11/13/20             Page 4 of 10
                                                                                                                                        In re: Mallinckrodt plc, et al.
                                                                                                                                            Core/2002 Service List
                                                                                                                                           Case No. 20-12522 (JTD)


                DESCRIPTION                                 NAME                          NOTICE NAME                         ADDRESS 1                    ADDRESS 2               CITY        STATE      ZIP       COUNTRY             PHONE                         FAX
Counsel to Catalent Pharma Solutions, Inc.
on behalf of itself and all of its domestic and
foreign subsidiaries and affiliates and                                                                               222 Delaware Avenue, Suite
related companies                               Duane Morris LLP                Attn: Sommer L. Ross, Esq.            1600                                                Wilmington      DE           19801-1659             302-657-4900                 302-657-4901
                                                Faegre Drinker Biddle & Reath                                         222 Delaware Ave., Suite
Counsel to VWR International, LLC               LLP                             Attn: Joseph N. Argentina, Jr         1410                                                Wilmington      DE           19801-1621             302-467-4200                 302-467-4201
The United States Food and Drug
Administration                                  Food and Drug Administration    Attn: General Counsel                 1005 Convention Plaza                               St. Louis       MO           63101
Counsel to Deutsche Bank AG New York
Branch                                          Fox Rothschild LLP              Attn: Jeffrey M. Schlerf              919 North Market Street        Suite 300            Wilmington      DE           19801                  302-654-7444                 302-656-8920
Proposed counsel to Roger Frankel, the
proposed legal representative for future
claimants (the “Proposed Future Claimants’
Representative”)                                Frankel Wyron LLP               Attn: Richard H. Wyron                2101 L Street, NW, Suite 800                        Washington      DC           20037                  202-367-9127                 202-367-9127
Attorneys for the Ad Hoc First Lien Term
Lender Group                                    Gibson, Dunn & Crutcher LLP     Attn: Oscar Garza                    3161 Michelson Drive                                 Irvine          CA           93612-4412             949-451-3800
Attorneys for the Ad Hoc First Lien Term                                        Attn: Scott J. Greenberg, Michael J.
Lender Group                                    Gibson, Dunn & Crutcher LLP     Cohen                                200 Park Avenue                                      New York        NY           10166-0193             212-351-4000
Counsel to the Ad Hoc Group of The                                              Attn: Michael Cohen, Scott
Debtors’ Prepetition Secured Lenders            Gibson, Dunn & Crutcher LLP     Greenberg                            200 Park Avenue                                      New York        NY           10166
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid                                            Attn: Scott D. Gilbert, Kami E.                                      1100 New York Ave
Claims                                          Gilbert LLP                     Quinn                                 Financial Services Dept        Northwest Suite 700 Washington       DC           20005

Counsel to Governmental Plaintiff Ad Hoc                                        Attn: Scott D. Gilbert, Kami E.
Committee                                  Gilbert LLP                          Quinn, Emily P. Grim                  700 Pennsylvania Ave., SE      Suite 400            Washington      DC           20003                  202-772-2200
Counsel to Teva Pharmaceuticals USA, Inc.,
Anda, Inc., Teva Canada Limited and                                             Attn: William P. Weintraub,
Cephalon, Inc.                             Goodwin Procter LLP                  Michael H. Goldstein                  The New York Times Building 620 Eighth Avenue       New York        NY           10018                  212-813-8800                 212-355-3333

Counsel to the City of Rockford,
Steamfitters Local Union No. 420, United
Association of Plumbers & Pipefitters Local
322 of Southern New Jersey, Acument
Global Technologies, and the International                                      Attn: Donald E. Haviland, Jr., Esq.
Union of Operating Engineers Local 542        Haviland Hughes                   & William Platt II, Esq.              201 S. Maple Ave., Suite 110                        Ambler          PA           19002                  215-609-4661                 215-392-4400
Counsel to Cardinal Health                    Hiller Law, LLC                   Attn: Adam Hiller                     1500 North French Street                            Wilmington      DE           19801                  302-442-7677
Ferguson Enterprises, LLC f/k/a Ferguson
Enterprises, Inc. d/b/a Ferguson Heating &
Cooling                                       Hiltz Zanzig & Heiligman          Attn: Reed Heiligman                  53 West Jackson Blvd.          Suite 701            Chicago         IL           60604                  312-566-9008                 312-253-4874

Irs Insolvency Section                        Internal Revenue Service          Centralized Insolvency Operation      2970 Market Street             Mail Stop 5-Q30.133 Philadelphia     PA           19104-5016             800-973-0424                 855-235-6787

Irs Insolvency Section                        Internal Revenue Service          Centralized Insolvency Operation      P.O. Box 7346                                       Philadelphia    PA           19101-7346             800-973-0424                 855-235-6787

Counsel to OCM Luxembourg Opps Xb Sarl                                          Attn: James O. Johnston, Bruce
and Diameter Master Fund LP                   Jones Day                         Bennett, Joshua M. Mester             555 South Flower Street        Fiftieth Floor       Los Angeles     CA           90071                  213-489-3939                 213-243-2539

Counsel to Donlen Trust, a Delaware                                             Attn: Daniel M. Eliades, David S.     One Newark Center, Tenth       1085 Raymond
Business Trust, and Donlen Corporation        K&L Gates LLP                     Catuogno, Travis Powers               Floor                          Boulevard            Newark          NJ           07102                  973-848-4000                 973-848-4001

Counsel to Dr. Eric Hestrup, in His Individual
Capacity and as a Representative of the
Putative Classes of Purchasers of Private
Health Insurance that He Proposes to
Represent                                      Keller Lenkner LLC               Attn: Ashley Keller, Seth Meyer       150 North Riverside Plaza      Suite 4270           Chicago         IL           60606                  312-741-5220, 312-741-5226




                                                                                                                                                  Page 3 of 9
                                                                            Case 20-12522-JTD                           Doc 496-2                      Filed 11/13/20              Page 5 of 10
                                                                                                                               In re: Mallinckrodt plc, et al.
                                                                                                                                   Core/2002 Service List
                                                                                                                                  Case No. 20-12522 (JTD)


               DESCRIPTION                                 NAME                       NOTICE NAME                    ADDRESS 1                    ADDRESS 2                CITY        STATE      ZIP       COUNTRY             PHONE                         FAX
Counsel to AmerisourceBergen Drug             Klehr Harrison Harvey
Corporation                                   Branzburg LLP                 Attn: Domenic E. Pacitti         919 Market Street              Suite 1000           Wilmington       DE           19801-3062             302-426-1189                 302-426-9193
Counsel to AmerisourceBergen Drug             Klehr Harrison Harvey                                          1835 Market Street, Suite
Corporation                                   Branzburg LLP                 Attn: Morton R. Branzburg        1400                                                Philadelphia     PA           19103                  212-569-2700                 215-568-6603
Counsel to the Ad Hoc Group of
Governmental Entities Holding Opioid
Claims and to the Governmental Plaintiff Ad   Kramer Levin Naftalis & Frankel Attn: Kenneth H. Eckstein; Daniel
Hoc Committee                                 LLP                             M. Eggermann; Megan M. Wasson 1177 6Th Ave                                         New York         NY           10036                  212-715-9100
Counsel to the Unsecured Notes Ad Hoc
Group                                         Landis Rath & Cobb LLP        Attn: Richard S. Cobb            919 Market Street              Suite 1800           Wilmington       DE           19801                  302-467-4400                 302-467-4450

                                                                            Attn: George A. Davis , George
Counsel to the Debtors and Debtors In                                       Klidonas, andrew Sorkin, &
Possession                                    Latham & Watkins LLP          Anupama Yerramalli               885 Third Avenue                                    New York         NY           10022                  212-906-1200                 212-751-4864
Counsel to the Debtors and Debtors In                                                                        330 North Wabash Avenue,
Possession                                    Latham & Watkins LLP          Attn: Jason B. Gott              Suite 2800                                          Chicago          IL           60611                  312-876-7700                 312-993-9767
Counsel to the Debtors and Debtors In                                                                        355 South Grand Avenue,
Possession                                    Latham & Watkins LLP          Attn: Jeffrey E. Bjork           Suite 100                                           Los Angeles      CA           90071                  213-485-1234                 213-891-8763
Counsel to Nueces County, Cameron
County, City of Harlingen, Hays CISD,         Linebarger Goggan Blair &
Harlingen CISD, Hidalgo County                Sampson, LLP                  Attn: Diane W. Sanders           PO Box 17428                                        Austin           TX           78760-7428             512-447-6675                 512-443-5114
                                              Linebarger Goggan Blair &                                      112 E. Pecan Street, Suite
Counsel to Bexar County                       Sampson, LLP                  Attn: Don Stecker                2200                                                San Antonio      TX           78205                  210-225-6763                 210-225-6410
                                              Linebarger Goggan Blair &                                      2777 N. Stemmons Freeway,
Counsel to Dallas County                      Sampson, LLP                  Attn: Elizabeth Weller           Suite 1000                                          Dallas           TX           75207                  214-880-0089                 469-221-5003
Counsel to Cypress-Fairbanks ISD, Harris
County, Jefferson County, Galveston         Linebarger Goggan Blair &
County, Montgomery County                   Sampson, LLP                    Attn: John P. Dillman            PO Box 3064                                         Houston          TX           77253-3064             713-844-3400                 713-844-3503
                                            Lippes Mathias Wexler                                            50 Fountain Plaza, Suite
Attorneys for Harmac Medical Products, Inc. Friedman LLP                    Attn: Raymond L. Fink            1700                                                Buffalo          NY           14202-2216             716-853-5100

Counsel to Lead Plaintiff; State Teachers                                   Attn: Michael S. Etkin, Andrew
Retirement System of Ohio                     Lowenstein Sandler LLP        Behlmann, Colleen Maker          One Lowenstein Drive                                Roseland         NJ           07068                  973-597-2500                 973-597-2400
Debtors                                       Mallinckrodt PLC              Attn: General Counsel            675 Mcdonnell Blvd.                                 Hazelwood        MO           63042
Counsel to the Ad Hoc Committee of
NAS Children                                  Martell, Bickford & Centola   Attn: Scott R. Bickford          338 Lafayette Street                                New Orleans      LA           70130                  504-581-9065

Counsel to Tax Appraisal District of Bell
County, Bowie Central Appraisal District,
The County of Comal, Texas, The County of
Denton, Texas, The County of Hays, Texas,
Central Appraisal District of Taylor County McCreary, Veselka, Bragg &
and The County of Williamson, Texas         Allen, P.C.                     Attn: Tara LeDay                 P.O. Box 1269                                       Round Rock       TX           78680                  512-323-3200                 512-323-3205

Counsel to Dr. Eric Hestrup, in His Individual
Capacity and as a Representative of the
Putative Classes of Purchasers of Private
Health Insurance that He Proposes to                                                                                                        76 South Laura
Represent                                      Morgan & Morgan, P.A.        Attn: James D. Young             Complex Litigation Unit        Street, Suite 1100   Jacksonville     FL           32202                  904-398-2722, 904-361-0012

Counsel to Dr. Eric Hestrup, in His Individual
Capacity and as a Representative of the
Putative Classes of Purchasers of Private
Health Insurance that He Proposes to                                                                                                        201 North Franklin
Represent                                      Morgan & Morgan, P.A.        Attn: Juan R. Martinez           Complex Litigation Unit        Street, 7th Floor    Tampa            FL           33602                  813-393-5463, 813-223-5505




                                                                                                                                         Page 4 of 9
                                                                                Case 20-12522-JTD                              Doc 496-2                        Filed 11/13/20            Page 6 of 10
                                                                                                                                      In re: Mallinckrodt plc, et al.
                                                                                                                                          Core/2002 Service List
                                                                                                                                         Case No. 20-12522 (JTD)


               DESCRIPTION                                 NAME                           NOTICE NAME                        ADDRESS 1                     ADDRESS 2               CITY        STATE      ZIP       COUNTRY             PHONE                       FAX

Counsel to Governmental Plaintiff Ad Hoc                                        Attn: Jeffrey R. Waxman, Brya M.
Committee                                      Morris James LLP                 Keilson, Sarah Ennis                500 Delaware Avenue              Suite 1500           Wilmington      DE           19801                  302-888-6800
                                                                                                                    500 N. Akard Street, Suite
Counsel to IPT Peachtree DC LLC                Munsch Hardt Kopf & Harr, P.C. Attn: Deborah M. Perry                3800                                                  Dallas          TX           75201-6659             214-855-7565               214-978-5335


                                                                                Attn: Paul J. Napoli, R. Joseph
                                                                                Hrubiec, Hunter J. Shkolnik,
Counsel to Alex Davis, Tonia Anderson, and                                      Shayna E. Sacks, Salvatore C.
Patricia Robbins                           Napoli Shkolnik PLLC                 Badala, Joseph Ciaccio              360 Lexington Avenue             Eleventh Floor       New York        NY           10017                  212-397-1000               646-843-7603
                                           National Association of
State Attorney General                     Attorneys General                    Karen Cordry                        1850 M St., Nw 12Th Floor                             Washington      DC           20036                  202-326-6025


Counsel to Deutsche Bank AG New York                                            Attn: Howard S. Beltzer, James A.   1301 Avenue of the
Branch                                         Norton Rose Fulbright US LLP     Copeland                            Americas                                              New York        NY           10019-6022             212-318-3000               212-318-3400
                                               Office of the Attorney General   Attn: Amanda K. Quick, Heather
Attorney for the State of Indiana              of Indiana                       M. Crockett                         302 W. Washington St.            IGCS-5th Floor       Indianapolis    IN           46204                  317-232-6321, 317-233-6254 317-232-7979
Counsel to the Commonwealth of                 Office of the Attorney General                                       Financial Enforcement            Strawberry Square,
Pennsylvania                                   of Pennsylvania                  Attn: Melissa L. Van Eck            Section                          15th Floor           Harrisburg      PA           17112                  717-991-1221               717-772-4526

Counsel to the State of Texas, by and          Office of the Attorney General
through the Office of the Attorney General     of Texas, Bankruptcy &           Attn: Rachel R. Obaldo, Jason B.
of Texas                                       Collections Division             Binford                             P. O. Box 12548- MC 008                               Austin          TX           78711-2548             512-463-2173               512-936-1409
                                               Office of the United States
Office of the United States Trustee            Trustee                          Attn: Jane M. Leamy, Esq.           844 King Street Suite 2207       Lockbox 35           Wilmington      DE           19801                  302-573-6491               302-573-6497

Counsel to Commonwealth of Pennsylvania PA Office of Attorney General           Attn: Lauren A. Michaels            1251 Waterfront Place                                 Pittsburgh      PA           15222                  412-235-9072               717-772-4526
                                        Pachulski Stang Ziehl & Jones           Attn: Debra I. Grassgreen, James E. 919 N. Market Street, 17th
Counsel to New Pharmatop L.P.           LLP                                     O’Neill                             Floor                            P.O. Box 8705        Willmington     DE           19899-8705             302-652-4100               302-652-4400

Counsel to the Ad Hoc Group of Holders of                                      Attn: Andrew N. Rosenberg; Alice
The Debtors’ Unsecured Notes and to the        Paul, Weiss, Rifkind, Wharton & Belisle Eaton; Claudia R. Tobler; &
Unsecured Notes Ad Hoc Group                   Garrison LLP                    Neal Paul Donnelly                  1285 Ave of The Americas                               New York        NY           10019-6031             212-373-3000               212-757-3990

Counsel to Richardson ISD, Plano ISD,
Arlington ISD,                                 Perdue, Brandon, Fielder,                                            500 E. Border Street, Suite
City of Grapevine, Grapevine-Colleyville ISD   Collins & Mott, L.L.P.           Attn: Eboney Cobb                   640                                                   Arlington       TX           76010                  817-461-3344               817-860-6509
Counsel to Lubbock Central Appraisal           Perdue, Brandon, Fielder,
District                                       Collins & Mott, L.L.P.           Attn: Laura J. Monroe               P.O. Box 817                                          Lubbock         TX           79408                  806-744-5091               806-744-9953
                                               Perdue, Brandon, Fielder,
Counsel to Wichita County                      Collins & Mott, L.L.P.           Attn: Mollie Lerew                  P.O. Box 8188                                         Wichita Falls   TX           76307                  940-723-4323               940-723-8553

                                                                             Attn: Christopher M. Samis, Aaron
Counsel to Deerfield Partners L.P.             Potter Anderson & Corroon LLP H. Stulman, D. Ryan Slaugh        1313 N. Market Street                 6th Floor            Wilmington      DE           19801-3700             302-984-6000               302-658-1192

Claims Agent                                   Prime Clerk LLC                  Attn: Herb Baer & Selwyn Perry      60 E. 42Nd Street                Suite 1440           New York        NY           10165                  212-257-5450               646-328-2851
                                                                                                                    1230 Rosecrans Ave., Suite
Interested Party                               Province                         Attn: Paul Navid                    405                                                   Manhattan Beach CA           90266

                                                                                Attn: Seth H. Lieberman, Patrick
Counsel to Wilmington Savings Fund                                              Sibley, Matthew W. Silverman,
Society, FSB, as Indenture Trustee             Pryor Cashman LLP                Sameer M. Alifarag                  7 Times Square                                        New York        NY           10036                  212-326-0819               212-798-6917




                                                                                                                                                  Page 5 of 9
                                                                              Case 20-12522-JTD                                Doc 496-2                       Filed 11/13/20            Page 7 of 10
                                                                                                                                       In re: Mallinckrodt plc, et al.
                                                                                                                                           Core/2002 Service List
                                                                                                                                          Case No. 20-12522 (JTD)


               DESCRIPTION                                NAME                           NOTICE NAME                         ADDRESS 1                    ADDRESS 2               CITY        STATE      ZIP       COUNTRY              PHONE                         FAX

Counsel to Accredo Health Group, Inc.,
CuraScript, Inc. (d/b/a CuraScript SP
Specialty Pharmacy), Express Scripts Holding
Co., Express Scripts, Inc., Priority Healthcare
Corp., Priority Healthcare Distribution, Inc.
(d/b/a CuraScript SD Specialty Distribution),
and United BioSource LLC (f/k/a United          Quinn Emanuel Urquhart &                                            865 S. Figueroa St., 10th
BioSource Corp.)                                Sullivan, LLP                 Attn: K. John Shaffer                 Floor                                                Los Angeles     CA           90017                  213-443-3000                 213-443-3100

Counsel to Accredo Health Group, Inc.,
CuraScript, Inc. (d/b/a CuraScript SP
Specialty Pharmacy), Express Scripts Holding
Co., Express Scripts, Inc., Priority Healthcare
Corp., Priority Healthcare Distribution, Inc.
(d/b/a CuraScript SD Specialty Distribution),
and United BioSource LLC (f/k/a United          Quinn Emanuel Urquhart &      Attn: Michael Lyle, Eric C. Lyttle,
BioSource Corp.)                                Sullivan, LLP                 Meghan A. McCaffrey                   1300 I Street NW, Suite 900                          Washington      DC           20005                  202-538-8000                 202-538-8100

                                                                              Attn: Mark D. Collins, Michael J.
Counsel to the Debtors and Debtors In                                         Merchant, Amanda R. Steele, &
Possession                                  Richards, Layton & Finger, P.A.   Brendan J. Schlauch                   One Rodney Square               920 N. King Street   Wilmington      DE           19801                  302-651-7700                 302-651-7701
Proposed Counsel to the Official Committee
of Unsecured Creditors of Mallinckrodt plc,                                   Attn: Natalie D. Ramsey, Jamie L.     1201 N. Market Street, Suite
et al.                                      Robinson & Cole LLP               Edmonson                              1406                                                 Wilmington      DE           19801                  302-295-4800                 302-351-8618

Counsel to HealthCor Offshore Master Fund,
L.P., HealthCor Sanatate Offshore, Master
Fund, L.P., Blackstone Alternative Multi-
Strategy Fund, and Blackstone Alternative                                     Attn: Lawrence M. Rolnick,
Investment Fund PLC                        Rolnick Kramer Sadighi LLP         Michael J. Hampson                    1251 Ave. of the Americas                            New York        NY           10020                  212-597-2847
                                           Securities & Exchange                                                                                    200 Vesey Street
Securities and Exchange Commission         Commission - NY office             Attn: Legal Department                Brookfield Place                Suite 400            New York        NY           10281-1022             212-336-1100
                                           Securities and Exchange
Securities and Exchange Commission         Commission - Headquarters          Secretary of The Treasury             100 F Street Ne                                      Washington      DC           20549                  202-942-8088

                                             Securities and Exchange                                                                                1617 Jfk Boulevard
Securities and Exchange Commission           Commission - Regional office    Attn: Legal Department                 One Penn Center                 Suite 520            Philadelphia    PA           19103                  215-597-3100
Counsel to Multi-State Governmental                                          Attn: R. Karl Hill, James S. Green,
Entities Group                               Seitz, Van Ogtrop & Green, P.A. Jr.                                    222 Delaware Avenue             Suite 1500           Wilmington      DE           19801                  302-888-0600                 302-888-0606


Counsel to U.S. Bank National Association,
as Trustee for the 9.50% Debentures due                                       Attn: John R. Ashmead, Esq.,
May 2022, 8.00% Debentures due March                                          Robert J. Gayda, Esq., & Catherine
2023, and 4.75% Senior Notes due 2023        Seward & Kissel LLP              V. LoTempio, Esq.                  One Battery Park Plaza                                  New York        NY           10004                  212-574-1200
                                             State of Alabama Attorney
State Attorney General                       General                          Attention Bankruptcy Dept             P.O. Box 300152                                      Montgomery      AL           36130-0152             (334)-242-7300
                                             State of Alaska Attorney
State Attorney General                       General                          Attention Bankruptcy Dept             P.O. Box 110300                                      Juneau          AK           99811-0300             (907)-465-2133
                                             State of Arizona Attorney
State Attorney General                       General                          Attention Bankruptcy Dept             2005 N Central Ave                                   Phoenix         AZ           85004-2926             (602) 542-5025               (602) 542-4085
                                             State of Arkansas Attorney                                                                                                                                                      (501)-682-2007; (800)-482-
State Attorney General                       General                          Attention Bankruptcy Dept             323 Center St.                  Suite 200            Little Rock     AR           72201-2610             8982
                                             State of California Attorney
State Attorney General                       General                          Attention Bankruptcy Dept             P.O. Box 944255                                      Sacramento      CA           94244-2550             (916)-445-9555               916-323-5341




                                                                                                                                                 Page 6 of 9
                                                             Case 20-12522-JTD                           Doc 496-2                       Filed 11/13/20               Page 8 of 10
                                                                                                                 In re: Mallinckrodt plc, et al.
                                                                                                                     Core/2002 Service List
                                                                                                                    Case No. 20-12522 (JTD)


              DESCRIPTION                 NAME                         NOTICE NAME                    ADDRESS 1                     ADDRESS 2            CITY             STATE      ZIP       COUNTRY              PHONE                         FAX
                            State of Colorado Attorney                                      Ralph L. Carr Colorado            1300 Broadway, 10Th
State Attorney General      General                          Attention Bankruptcy Dept      Judicial Center                   Floor               Denver             CO           80203                  (720)-508-6000               (720)-508-6030
                            State of Connecticut Attorney
State Attorney General      General                          Attention Bankruptcy Dept      55 Elm St.                                              Hartford         CT           06106                  (860)-808-5318               (860)-808-5387
                            State of Delaware Attorney
State Attorney General      General                          Attention Bankruptcy Dept      Carvel State office Bldg.         820 N. French St.     Wilmington       DE           19801                  (302)-577-8338               (302)-577-6630
                            State of Florida Attorney
State Attorney General      General                          Attention Bankruptcy Dept      The Capitol, Pl 01                                      Tallahassee      FL           32399-1050             (850)-414-3300               850-488-4872
                            State of Georgia Attorney
State Attorney General      General                          Attention Bankruptcy Dept      40 Capital Square, Sw                                   Atlanta          GA           30334-1300             (404)-656-3300               (404)-657-8733
                            State of Hawaii Attorney
State Attorney General      General                          Attention Bankruptcy Dept      425 Queen St.                                           Honolulu         HI           96813                  (808)-586-1500               (808)-586-1239

State Attorney General      State of Idaho Attorney General Attention Bankruptcy Dept       700 W. Jefferson Street           P.O. Box 83720        Boise            ID           83720-1000             (208)-334-2400               (208)-854-8071
                            State of Illinois Attorney
State Attorney General      General                         Attention Bankruptcy Dept       100 West Randolph Street                                Chicago          IL           60601                  (312)-814-3000
                            State of Indiana Attorney                                       Indiana Government Center 302 W. Washington
State Attorney General      General                         Attention Bankruptcy Dept       South                     St., 5Th Floor                Indianapolis     IN           46204                  (317)-232-6201               (317)-232-7979

State Attorney General      State of Iowa Attorney General   Attention Bankruptcy Dept      1305 E. Walnut Street                                   Des Moines       IA           50319                  (515)-281-5164               (515)-281-4209
                            State of Kansas Attorney                                                                                                                                                     (785)-296-2215; (888)-428-
State Attorney General      General                          Attention Bankruptcy Dept      120 Sw 10Th Ave., 2Nd Floor                             Topeka           KS           66612-1597             8436                         (785) 296-6296
                            State of Kentucky Attorney                                      700 Capitol Avenue, Suite
State Attorney General      General                          Attention Bankruptcy Dept      118                                                     Frankfort        KY           40601                  (502) 696-5300               502-564-2894
                            State of Louisiana Attorney
State Attorney General      General                          Attention Bankruptcy Dept      P.O. Box 94095                                          Baton Rouge      LA           70804-4095             (225)-326-6000               225-326-6499
                            State of Maine Attorney
State Attorney General      General                          Attention Bankruptcy Dept      6 State House Station                                   Augusta          ME           04333-0000             (207)-626-8800
                            State of Maryland Attorney
State Attorney General      General                          Attention Bankruptcy Dept      200 St. Paul Place                                      Baltimore        MD           21202-2202             (410)-576-6300
                            State of Michigan Attorney                                      G. Mennen Williams                525 W. Ottawa St.,
State Attorney General      General                          Attention Bankruptcy Dept      Building, 7Th Floor               P.O. Box 30212        Lansing          MI           48909-0212             (517)-373-1110
                            State of Minnesota Attorney                                                                                                                                                  (651)-296-3353; (800)-657-
State Attorney General      General                          Attention Bankruptcy Dept      1400 Bremer Tower                 445 Minnesota Street St. Paul          MN           55101-2131             3787

                            State of Mississippi Attorney                                                                     550 High Street, Suite
State Attorney General      General                          Attention Bankruptcy Dept      Walter Sillers Building           1200, P.O. Box 220     Jackson         MS           39201                  (601)-359-3680
                            State of Missouri Attorney
State Attorney General      General                          Attention Bankruptcy Dept      Supreme Court Building            207 W. High St.       Jefferson City   MO           65102                  (573)-751-3321               (573)-751-0774
                            State of Montana Attorney
State Attorney General      General                          Attention Bankruptcy Dept      215 N Sanders, Third Floor        Po Box 201401         Helena           MT           59620-1401             (406)-444-2026               (406) 444-3549
                            State of Nebraska Attorney
State Attorney General      General                          Attention Bankruptcy Dept      2115 State Capitol                2Nd Fl, Rm 2115       Lincoln          NE           68509-8920             (402) 471-2683               (402) 471-3297
                            State of Nevada Attorney
State Attorney General      General                          Attention Bankruptcy Dept      100 North Carson Street                                 Carson City      NV           89701                  (775) 684-1100               (775) 684-1108
                            State of New Hampshire
State Attorney General      Attorney General                 Attention Bankruptcy Dept      33 Capitol St.                                          Concord          NH           03301-0000             (603) 271-3658               (603)-271-2110
                            State of New Jersey Attorney                                                                      25 Market Street,
State Attorney General      General                          Attention Bankruptcy Dept      Rj Hughes Justice Complex         P.O. Box 080          Trenton          NJ           08625-0080             609-292-4925                 609-292-3508
                            State of New Mexico Attorney
State Attorney General      General                          Attention Bankruptcy Dept      P.O. Drawer 1508                                        Santa Fe         NM           87504-1508             (505) 827-6000
                            State of New York Attorney       Attn: Bankruptcy Unit, Civil   Office of the Attorney
State Attorney General      General                          Recoveries Bureau              General                           The Capitol           Albany           NY           12224-0341             (518) 776-2617               (518) 618-1656
                            State of North Carolina
State Attorney General      Attorney General                 Attention Bankruptcy Dept      9001 Mail Service Center                              Raleigh            NC           27699-9001             (919) 716-6400               (919) 716-6750
                            State of North Dakota Attorney                                                                    600 E Boulevard Ave
State Attorney General      General                          Attention Bankruptcy Dept      State Capitol                     Dept 125            Bismarck           ND           58505-0040             (701)-328-2210               701-328-2226




                                                                                                                           Page 7 of 9
                                                                                Case 20-12522-JTD                               Doc 496-2                        Filed 11/13/20              Page 9 of 10
                                                                                                                                        In re: Mallinckrodt plc, et al.
                                                                                                                                            Core/2002 Service List
                                                                                                                                           Case No. 20-12522 (JTD)


               DESCRIPTION                                 NAME                           NOTICE NAME                         ADDRESS 1                     ADDRESS 2               CITY         STATE      ZIP       COUNTRY             PHONE                        FAX

State Attorney General                        State of Ohio Attorney General    Attention Bankruptcy Dept            30 E. Broad St., 14Th Floor                           Columbus         OH           43215                  800-282-0515
                                              State of Oklahoma Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            313 Ne 21St Street                                    Oklahoma City    OK           73105                  (405)-521-3921
                                              State of Oregon Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            1162 Court Street Ne                                  Salem            OR           97301                  (503) 378-4400             (503) 378-4017
                                              State of Pennsylvania Attorney    Attn: Melissa L. Van Eck, Jason L.
State Attorney General                        General                           Swartley                             Strawberry Square                15th Floor           Harrisburg       PA           17112                  717-991-1221               717-772-4526
                                              State of Rhode Island Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            150 South Main Street                                 Providence       RI           02903-0000             (401)-274-4400
                                              State of South Carolina
State Attorney General                        Attorney General                  Attention Bankruptcy Dept            P.O. Box 11549                                        Columbia         SC           29211-1549             (803)-734-3970
                                              State of South Dakota Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            1302 East Highway 14             Suite 1              Pierre           SD           57501-8501             (605)-773-3215             (605)-773-4106
                                              State of Tennessee Attorney       Attn: Laura L. McCloud,
State Attorney General                        General                           Bankruptcy                           P.O. Box 20207                                        Nashville        TN           37202-0207             (615) 741-3491             (615) 741-3334

State Attorney General                        State of Texas Attorney General Attention Bankruptcy Dept              Capitol Station                  Po Box 12548         Austin           TX           78711-2548             512-475-4868               512-475-2994

State Attorney General                        State of Utah Attorney General    Attention Bankruptcy Dept            Po Box 142320                                         Salt Lake City   UT           84114-2320             (801) 538-9600             (801) 538-1121
                                              State of Vermont Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            109 State St.                                         Montpelier       VT           05609-1001             802 828-3171               802-304-1014
                                              State of Virginia Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            900 East Main Street                                  Richmond         VA           23219                  (804)-786-2071             804-225-4378
                                              State of Washington Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            1125 Washington St. Se      P.O. Box 40100            Olympia          WA           98504-0100             (360)-753-6200
                                              State of West Virginia Attorney                                        State Capitol Bldg 1 Room E
State Attorney General                        General                           Attention Bankruptcy Dept            26                                                    Charleston       WV           25305                  (304) 558-2021             304-558-0140
                                                                                                                                                 State Capitol, Room
                                              State of Wisconsin Attorney                                            Wisconsin Department of     114 East, P. O. Box
State Attorney General                        General                           Attention Bankruptcy Dept            Justice                     7857                      Madison          WI           53707-7857             (608) 266-1221
                                              State of Wyoming Attorney
State Attorney General                        General                           Attention Bankruptcy Dept            123 Capitol Building             200 W. 24Th Street   Cheyenne         WY           82002                  (307)-777-7841             (307) 777-6869

Counsel to Dr. Eric Hestrup, in His Individual
Capacity and as a Representative of the
Putative Classes of Purchasers of Private
Health Insurance that He Proposes to                                            Attn: Joseph H. Huston, Jr., David
Represent                                      Stevens & Lee, P.C               W. Giattino                          919 North Market Street          Suite 1300           Wilmington       DE           19801                  302-425-3310, 302-425-2608 610-371-7972, 610-371-7988

Counsel to Dr. Eric Hestrup, in His Individual
Capacity and as a Representative of the
Putative Classes of Purchasers of Private
Health Insurance that He Proposes to                                            Attn: Nicholas F. Kajon,
Represent                                      Stevens & Lee, P.C               Constantine D. Pourakis              485 Madison Avenue               20th Floor           New York         NY           10022                  212-537-0403, 212-537-0409 610-371-1223, 610-371-1237
                                                                                Attn: James L. Bromley, Benjamin
                                                                                S. Beller, Thiago Nascimento dos
Counsel to Deerfield Partners L.P.            Sullivan & Cromwell LLP           Reis                                 125 Broad Street                                      New York         NY           10004-2498             212-558-4000               212-558-3588
Counsel to the Ad Hoc Committee of
NAS Children                                  The Creadore Law Firm, P.C.       Attn: Donald Creadore              450 Seventh Avenue – 1408                               New York         NY           10123                  212-355-7200
                                              The Delaware Department of        Division of Corporations Franchise
The Delaware Department of State              State                             Taxes                              P.O. Box 898                                            Dover            DE           19903                  302-739-3073               302-739-5831




                                                                                                                                                   Page 8 of 9
                                                                              Case 20-12522-JTD                                Doc 496-2                         Filed 11/13/20           Page 10 of 10
                                                                                                                                         In re: Mallinckrodt plc, et al.
                                                                                                                                             Core/2002 Service List
                                                                                                                                            Case No. 20-12522 (JTD)


               DESCRIPTION                               NAME                            NOTICE NAME                         ADDRESS 1                      ADDRESS 2              CITY        STATE      ZIP       COUNTRY             PHONE               FAX

Counsel to HealthCor Offshore Master Fund,
L.P., HealthCor Sanatate Offshore, Master
Fund, L.P., Blackstone Alternative Multi-
Strategy Fund, and Blackstone Alternative
Investment Fund PLC                          The Rosner Law Group LLC         Attn: Jason A. Gibson                 824 N. Market Street              Suite 810            Wilmington     DE           19801                  302-777-1111
Counsel to the Ad Hoc Committee of                                            Attn: Kevin W. Thompson, David R.     2030 Kanawha Boulevard,
NAS Children                                 Thompson Barney Law Firm         Barney, Jr.                           East                                                   Charleston     WV           25311                  304-343-4401
Attorneys for the Ad Hoc First Lien Term     Troutman Pepper Hamilton         Attn: David M. Fournier, Kenneth                                        1313 N. Market
Lender Group                                 Sanders LLP                      A. Listwak                            Hercules Plaza, Suite 5100        Street               Wilmington     DE           19899-1709             302-777-6500      302-421-8390


Counsel to U.S. Bank National Association,
as Trustee for the 9.50% Debentures due
May 2022, 8.00% Debentures due March                                                                                Global Corporate Trust            60 Livingston Avenue
2023, and 4.75% Senior Notes due 2023        U.S. Bank National Association   Attn: Julie J. Becker & Ian R. Bell   Services                          EP MN WS1D           St. Paul       MN           55107                  651-466-5869

United States Department of Justice          U.S. Department of Justice       Attn: Bankruptcy Department           950 Pennsylvania Ave, Nw                               Washington     DC           20530-0001
                                                                                                                                                      1100 L Street, NW,
United States Department of Justice          U.S. Department of Justice       Attn: Mary A. Schmergel               Civil Division                    Room 7110            Washington     DC           20005                  202-307-0183      202-307-0494
United States Attorney for the District of   United States Attorney For The
Delaware                                     District of Delaware             Attn: David C. Weiss                  U.S. Attorney'S office            1313 N Market Street Wilmington     DE           19801                  302-573-6277      302-573-6220
                                             United States of America                                                                                 950 Pennsylvania Ave
State Attorney General                       Attorney General                 Attention Bankruptcy Dept             Us Dept of Justice                Nw                   Washington     DC           20530-0001
                                             Washington Dc Attorney
State Attorney General                       General                          Attention Bankruptcy Dept             441 4Th Street, Nw                                     Washington     DC           20001                  (202) 727-3400    (202) 347-8922

Counsel to Wells Fargo Vendor Financial
Services, LLC fka GE Capital Information
Technology Solutions c/o A Ricoh USA         Wells Fargo Vendor Financial
Program f/d/b/a IKON Financial Services      Services, LLC                    Attn: Christine R. Etheridge          Bankruptcy Administration         P.O. Box 13708       Macon          GA           31208-3708             800-480-6513
Counsel to Deutsche Bank AG New York                                                                                200 South Biscayne
Branch                                       White & Case LLP                 Attn: Clay B. Roberts                 Boulevard                         Suite 4900           Miami          FL           33131-2352             305-371-2700      305-358-5744

                                                                              Attn: Scott Greissman, Andrew T.
Counsel to Deutsche Bank AG New York                                          Zatz, Michele J. Meises, Sam          1221 Avenue of the
Branch                                       White & Case LLP                 Lawand                                Americas                                               New York       NY           10020-1095             212-819-8200      212-354-8113
The Indenture Trustees for the Debtors’      Wilmington Savings Fund                                                500 Delaware Avenue, 11Th
Outstanding Notes                            Society, FSB                     Attn: GCM                             Fl                                                     Wilmington     DE           19801

Proposed counsel to Roger Frankel, the
proposed legal representative for future                                      Attn: James L. Patton, Jr. Robert S.
claimants (the “Proposed Future Claimants’ Young Conaway Stargatt &           Brady, Edwin J. Harron Jaclyn C.
Representative”)                           Taylor, LLP                        Marasco                              1000 North King Street                                  Willmington    DE           19801                  302-571-6600      302-571-1253




                                                                                                                                                   Page 9 of 9
